           CASE 0:19-cv-01222-JRT-HB Doc. 104 Filed 09/13/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 IN RE CATTLE ANTITRUST                             Case No. 19-cv-1222-JRT-HB
 LITIGATION
                                                      DECLARATION OF
 This document relates to:                          KATHRYN N. HIBBARD
                                                IN SUPPORT OF DEFENDANTS’
 ALL CASES                                       JOINT MOTION TO DISMISS



      I, Kathryn Hibbard, declare, pursuant to 28 U.S.C. § 1746, that:

      1.       I am a partner with the law firm of Greene Espel PLLP, and I represent

Defendants Cargill, Incorporated and Cargill Meat Solutions Corporation (“Cargill”) in the

above-entitled matter. I make this Declaration in Support of the Defendants’ Joint Motion

to Dismiss the Consolidated Amended Class Action Complaint.

      2.       Attached hereto as Exhibit A is a true and correct copy of a letter dated

August 8, 2019 from Mark W. Ryan, of Mayer Brown LLP, to Patrick McGahan, of Scott

& Scott Attorneys at Law LLP.

      3.       Attached hereto as Exhibit B is a true and correct copy of a letter dated

August 12, 2019 from Patrick McGahan to Mark Ryan.

      I declare under penalty of perjury that the foregoing is true and correct.


Executed on September 13, 2019, in Minneapolis, Minnesota.

                                                 s/ Kathryn N. Hibbard
                                                 Kathryn N. Hibbard
